ORDER

PER CURIAM.
Defendant Joseph Schaeffer appeals from his conviction for two counts of first degree sodomy in violation of § 566.062 RSMo 1994, first degree child molestation in violation of § 566.067 RSMo 1994, and furnishing pornographic materials to a minor in violation of § 573.040 RSMo 1994. He was sentenced to consecutive terms of life imprisonment for the sodomy counts, seven years consecutive imprisonment for child molestation, and one year of prison for furnishing pornography to a minor, to be served concurrently.
We have examined the briefs and the record on appeal and find no error of law. An extended opinion reciting the detailed facts and restating the principles of law would serve no precedential or jurisprudential value.
We affirm the judgment in accordance with Rule 30.25(b).